Citation Nr: 9936186	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-08 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of an injury of the low back.

2.  Entitlement to an increased (compensable) rating for 
residuals of an injury of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 RO 
decision which denied an increased (compensable) evaluation 
for service-connected residuals of an injury of the low back 
and left hip.  As two anatomical areas are involved, the 
Board finds there are two separate disabilities and has 
charactarized the issues as:  entitlement to an increased 
(compensable) rating for residuals of an injury of the low 
back; and entitlement to an increased (compensable) rating 
for residuals of an injury of the left hip.  These are the 
only issues on appeal.

The Board notes that the veteran also appealed an April 1998 
RO decision which denied service connection for right and 
left knee disabilities; but the RO granted that benefit in 
August 1998, and the matter is no longer on appeal.


REMAND

The veteran's claims for increased (compensable) ratings for 
residuals of injuries of the low back and left hip are well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing facts pertinent 
to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

The veteran underwent a VA compensation examination in 
February 1998 for his low back and left hip disabilities, but 
the examination lacks detailed findings such as range of 
motion in degrees, an assessment of the effects of pain on 
use of the joints, etc.  The examiner noted that X-rays of 
the lumbosacral spine and left hip were normal, yet the 
examiner then diagnosed post-traumatic degenerative joint 
disease (i.e., arthritis) of the low back and left hip.  This 
appears inconsistent, inasmush as, for rating purposes, 
arthritis must be established by X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Given 
these factors, another and more adequate VA examination is 
warranted.  38 C.F.R. § 4.2; Littke v. Derwinski, 1 Vet.App. 
90 (1990).

The Board notes that at his July 1998 RO hearing, the veteran 
said that within the past couple of months he had been seen 
for low back and left hip problems by his family physician 
(Dr. Schuman of Linden Family Practice) and that he saw an 
orthopedic doctor (Dr. Kline) in the past couple of years.  
After the hearing, the veteran submitted records of Dr. Kline 
(recent records from this doctor do not pertain to the low 
back and left hip) but did not submit records from Dr. 
Schuman.  An effort should be made to obtain any recent 
treatment records pertaining to the low back and left hip 
conditions.  Murincsak v. Derwinski, 2 Vet App. 363 (1992).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA doctors or 
other medical providers (e.g., Drs. 
Schuman and Kline) who have examined or 
treated him since 1996 for low back and 
left hip problems.  The RO should then 
obtain copies of the related medical 
records.  38 C.F.R. § 3.159.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
severity of residuals of low back and 
left hip injuries.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination.  Examination findings should 
be reported in detail, including range of 
motion of the low back and left hip in 
degrees as measured with a goniometer.  
The doctor should note any objective 
evidence of pain and should assess the 
effects of pain on use of the joints.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
X-rays of the lumbosacral spine and the 
left hip should be taken, and the 
examiner should clearly indicate whether 
or not there is X-ray evidence of 
arthritis of these joints.

3.  Thereafter, the RO should review the 
claims for increased (compensable) 
ratings for residuals of injuries of the 
low back and left hip.  If the claims 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



